Order entered April 26, 2019




                                                  In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01096-CR

                              DIONICIO MARTINEZ, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-1575240-M

                                             ORDER
       Appellant, who was convicted of indecency with a child by contact, filed his brief on

April 19, 2019. In the brief, appellant uses the name of the victim who was a child at the time of

the offense. Accordingly, we STRIKE the brief.

       We ORDER appellant to file, within TEN DAYS of the date of this order, an amended

brief that identifies the victim and any child witness either generically (for example, “victim” or

“victim’s younger sister”) or by initials only.

       We DIRECT the Clerk to send copies of this order to Celia Sams and the Dallas County

District Attorney’s Office.

                                                           /s/   BILL PEDERSEN, III
                                                                 JUSTICE